 In the Matter of KAPLAN RICE MILLING COMPANY, INC.andRICEMILLWORKERS, LOCAL 22206, AMERICAN FEDERATION OF GRAINPROCESSORS COUNCIL, AFFILIATED WITH TIIE AMERICAN FEDERAT=ONor LABOR-Case No. C-1670.-Decided Septerzbei 0,19-110Jurisdiction:rice milling industry.Settlement:stipulation providing for compliance with the ActRemedial-Orders:entered on stipulation.Mr. Samuel 31. Spencer,for the Board.Mr. Earl Dieu,of Crowley, La., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Rice Mill Work-ers,Local 22206, American Federation of Grain Processors Council,herein called the Union, the'National Labor Relations Board, hereinca llc l tho Boal d, by the Regional, Director for the Fifteenth Region(New Orleans, Louisiana), issued its complaint dated August 20, 1940,agalnsLKaplan Rice Milling Company, Inc., Kaplan, Louisiana,herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and notices of hearing thereon wereduly served upon the respondent an the Union.Concerning the unfair labor practices, the complaint alleged insubstance, (1) that the respondent discharged six named employeesbecause of their membership in and sympathetic activities on behalfof the Union; (2) that the respondent maintained surveillance overthemeetings of the Union and persuaded employees to withdrawtheir names from a petition of the Union; and (3) that by theseand other, acts the respondent interfered With, restrained, and coerced27 N L R B, No 89417323428-42-vol 27-2S 418DECISIONSOF NATIONALLABOR RELATIONS BOARDits employees in the exercise of the rights guaranteed in Section 7of the Act.Prior to a hearing, the respondent,the Union,and counsel for theBoard enteredintoa stipulation dated August 27, 1940.The stipu-lation provides as follows :STIPULATIONKaplan Rice Milling Co.,Inc. (hereinafter referred to as therespondent),by its President,C. J. Montgomery; Rice MillWorkers Local 22206,American Federation of Grain ProcessorsCouncil,affiliated with the American Federation of Labor (here-inafter referred to as the Union),by its District Vice-President,Earl Dietz ; and Samuel M. Spencer, Attorney, National LaborRelations Board, Fifteenth Region(hereinafter referred to asthe Board),hereby stipulate and agree as follows:(1)On or about November 17, 1939 the Union.filed with theRegional Director of the National Labor Relations Board, Fif-teenth Region, a charge against the respondent alleging that therespondent had violated Section 8,subsections(1) and(3 of theNational LaborRelationsAct.On or about January 2, 1940 theUnion filed an amended charge against the respondent allegingthat the respondent had violated Section 8,Subsections (1) and(3) of the National Labor, Relations Act.On or about January15, 1940 the Union filed a second amended charge with the Re-gional Director of the National Labor Relations Board, FifteenthRegion, against the respondent alleging that the respondent hadviolated Section 8, subsections (1) and (3) of the National LaborRelations Act.On or about May 4, 1940 the Union filed with theRegional Director of the National Labor Relations Board, Fif-teenth Region, a 3rd amended charge against the respondent alleg-ing that the respondent had violated Section 8,subsections (1)and (3) of the National. LaborRelationsAct, in that the re-spondent did on or about October 3,1939,'throuh its officers,agents and employees,discharge Gilbert Trahan, Leon Lemaire,Jr., Lloyd Leinaire,and Romain Benoit, also Robert Landry andAlbert G.Perrin, all laborers in the respondents rice milling plantlocated in Kaplan,La., because of their membership and activityin the Rice Mill Workers Local 22206, American Federation ofGrain Processors Council, affiliated with the A.F. of L., andderogatorystatementsagainst the Union were made by therespondentthrough itsofficers, agents and employees.(2)The Union is a labor organization within the meaning ofSection 2, subdivision(5) of the National Labor Relations Act.(3)The respondent,through its President acknowledges serv-ices upon it of a formal complaint issued by the Regional Director KAPLAN RICE MILLING COMPANY, INC.419for the Fifteenth Region of the National Labor Relations Board,and specifically waives its right to file any motion or answer ob-jecting to the jurisdiction or setting forth any defense it mighthave to the aforesaid complaint.The respondent specificallywaives its right to participate in a hearing before a Trial Examinerof the Board, waives its right to receive an Intermediate report,and further waives its right to the filing of any exceptions to anyfindings or recommendations which might have been renderedby such Trial Examiner in a formal hearing.(4)The respondent is a Louisiana corporation having beenincorporated on or about November 16, 1927 and its principalplace of business is in the City of Kaplan, State of Louisiana.The capital stock consists of 2000 shares with a par value ofOne Hundred Dollars, and the controlling stock is owned by C. J.Montgomery, who is President of the Corporation.The officersof the corporation are as follows :C. J. Montgomery, PresidentC. J. Montgomery, Jr., Vice-PresidentA. A. LeJeune, Vice-PresidentA. G. Latour; Secty-Treasurer-The directors of the Corporation are as follows :C. J. 'MontgomeryC. J. Montgomery, Jr.Dan J. FeitelChas.W. HoganA. A. LeJeuneJ.E. FletcherJohn F. FinkeA. G. LatourThe Company is engaged in the business of purchasing, millingand sale of rice.For the last Fiscal Year the respondent pur-chased approximately 417,000 barrels of rough rice.Of thisfigure, approximately 20,000 barrels of the said rice was pur-chased from States other than the State of Louisiana where therespondent's mill is located. -During the same period the respond-ent sold approximately 450,000 barrels of rice.Of this figure ap-proximately 350,000 barrels was sold to purchasers located inStates and Foreign Countries other than the State of Louisiana,where the respondent's mill is located.Of the 417,000 barrels ofrice purchased by respondent during the period mentioned above,this purchase represented approximately $1,250,000.00.Of therice sold by the Company for the period mentioned above thesale of said rice represented approximately $1,500,000.00.The 420DECISIONSOF NATIONALLABOR RELATIONS BOARDrespondent admits -that it is engaged in Interstate Commercewithin the meaning of Section 2, subdivision (6) of the NationalLabor Relations Act.(5) It is further stipulated and agreed by the parties that theBoard may enter an order herein and the parties specificallywaive their rights to the making of findings of fact and conclu-sions of law by the Board.(6)On the basis of the foregoing facts, the respondent andthe Union agree that the Boardmay enter an order as follows :ORDERUpon the basis of this stipulation and the pleadings herein,and pursuant to Section 10, (c) of the National LaborRelationsAct, the National Labor Relations Board, hereby orders that therespondent, its officers, Successors and Assigns shall:1-Cease and desist:(a)From in any manner discouraging membership in theRice Mill Workers Local 22206, American Federation of GrainProcessors Council, affiliated with the American ,Federation ofLabor or any,other labor organization of its employees, by layingoff, discharging, or refusing to reinstate, or otherwise discriminateagainst its employees in respect to hire or tenure of employment;(b)From in any other manner interfering with, restrainingor coercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining and otlnermutual aidand protection as guaranteed inSection 7 of the National Labor Relations Act.2-Take the following affirmative action, which the Board findswill effectuate the policies of the, Act;(a)Offer to Gilbert Trahan, Leon Lemaire, Jr., Lloyd Le-maire, Romain Benoit, Robert Landry and,, Albert G. Perrinimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority andother rights and privileges.(b) Immediately post notices in conspicuous places through-out its mill and properties and maintain such notices for a periodof sixty (60) consecutive days from the date of such postings,stating that the respondent will cease and desist in the manneraforesaid ;(c)Notify the Regional Director of the Fifteenth Region.in writing within ten (10) days from the date of this order whatsteps the respondent has taken to comply here)vith. KAPLAN RICE MILLING COMPANY, INC.421(7)The record shall consist of the charge, amended' charge,second amended charge and third amended charge, the complaintand this stipulation ; and said record shall be filed with the Chiefoffices in the Shoreham Bldg., Washington, D. C.(8)The respondent hereby consents to the entry by an appro-priate Circuit Court of Appeals of the United States of a decreeenforcing an order of the Board in the form above and expresslywaives its right to receive notice of the filing of an applicationfor the entry of such decree.(9)The respondent enters into this stipulation with the dis-tinct understanding that it is not admitting any of the allegationsset forth in the charge and complaint herein.(10)The entire agreement is contained within the terms ofthis stipulation and there is no verbal agreement of any kind,'Which varies, alters or adds to the stipulation.(11)All of the foregoing shall be subject to the approval ofthe National Labor Relations Board.'On September 13, 1940, the Board issued an order approving theabove Stipulation, making it a part of the record, and pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding tothe Board for the purpose of entry of a decision and order pursuantto provisions of the Stipulation.Upon the basis of the, above Stipulation and the entire record inthe case, the Board makes the following:FINDINGS or FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a. Louisiana corporation having its principalplace of business in Kaplan, Louisiana, where it is engaged in thebusiness of purchasing, milling, and selling rice.During its lastfiscal year, the respondent purchased approximately 417,000 barrelsof rough rice, approximately 20,000 barrels of which were purchasedfrom points outside the State of Louisiana.During the same period,,the respondent sold approximately 450,000 barrels of rice, approxi-mately 350,000 barrels of which were sold to purchasers located out-side the State of Louisiana.The respondent admits that it is en-gaged in interstate commerce within the meaning of the Act.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above Findings of Fact and Stipulation andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Kaplan Rice Milling Company, Inc., Kaplan,Louisiana, its officers, agents, successors, and assigns, shall :1.Cease and desist :(a)From in any manner discouraging membership in the RiceMillWorkers Local 22206, American Federation of Grain ProcessorsCouncil, affiliated with the American Federation of Labor, or anyother labor organization of its employees, by laying off, discharging,or refusing to reinstate, or otherwise discriminate against its em-ployees in respect to hire or tenure of employment;(b)From in any other manner 'interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to _ bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Gilbert Trahan, Leon Lemaire, Jr., Lloyd Lemaire,Romain Benoit, Robert Landry, and Albert G. Perrin, immediateand full reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges ;(b) Immediately post notices in conspicuous places throughout itsmill and properties and maintain such notices for a period of sixty(60) consecutive days from the date of such postings, stating thatthe respondent will cease and desist in the manner aforesaid;(c)Notify the Regional Director of the Fifteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.